Citation Nr: 1143650	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  06-28 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES
	
1.  Entitlement to service connection for a psychiatric disability to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant or Claimant)


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to February 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In January 2010, the Board remanded the issues currently on appeal to the Appeals Management Center (AMC) for further development.  The record indicates that the AMC complied with the Board's requests regarding the psychiatric issue, including the issuance of an additional notice letter to the Veteran and the provision of VA psychiatric examination.  As the AMC complied with the January 2010 remand directives, we will proceed to render a decision on the psychiatric claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the AMC's] compliance" with the terms of its remand orders).

The Veteran provided testimony before the undersigned Veterans Law Judge at the RO on Travel Board in September 2009; a transcript is of record.

The issues of service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.





FINDINGS OF FACT

1.  The Veteran's pre-enlistment examination was negative for any findings relating to a psychiatric disability, to include PTSD.

2.  There is clear and unmistakable evidence that a psychiatric disability, specifically PTSD, existed prior to service, but there is not clear and unmistakable evidence that PTSD was not permanently aggravated by service.


CONCLUSION OF LAW

Service connection for PTSD is warranted.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Given the Board's favorable disposition of the Veteran's claim for service connection for PTSD, the Board finds that all notification and development actions needed to fairly adjudicate the appeal have been accomplished regarding this issue.  

Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1111, 1131; 
38 C.F.R. §§ 3.303, 3.304 (2010).

A veteran is presumed to have been in sound condition at service entrance except as to defects, infirmities, or disorders noted, or where clear and unmistakable evidence demonstrates that the injury or disease existed before service.  38 U.S.C.A. § 1111.  The implementing regulation, 38 C.F.R. § 3.304(b), similarly provides that the veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

A veteran thus enjoys an initial presumption of sound condition upon service entry if the enlistment records do not reflect that the veteran has a disease or injury that subsequently becomes manifest during service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (2004).  To rebut the presumption of soundness under 38 U.S.C.A. 
§ 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003.

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.306(a) (2010).

Establishing service connection for PTSD requires: (1) Medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptoms and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997).  A diagnosis of PTSD should conform to the DSM IV (Diagnostic and Statistical Manual of Mental Disorders).  See 38 C.F.R. 
§§ 3.304(f); 4.125 (2010).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background

The Veteran essentially contends that she developed a psychiatric disability, specifically PTSD, due to service.  

The Veteran's October 1979 pre-enlistment examination was negative for any findings relating to a psychiatric disability, to include PTSD.  Service treatment records, written within the Veteran's initial years of service, indicate treatment for mental disorders.  Specifically, in an October 1980 service treatment record, the Veteran reported negative reactions to stressful situations.  She stated that she was raised in a poorly organized and punitive household.  She indicated that she currently was dissatisfied with her job requirements and believed that her supervisors did not care.  She reported being frightened quite frequently and stated that she occasionally experienced periods of poor sleep.  Upon examination, the service examiner noted that the Veteran had a flat affect and little insight into her situation.  The examiner reported that the Veteran showed little anger, but considerable frustration with her work difficulties.  The diagnosis was adjustment reaction of adult life or, alternatively, inadequate personality.  

In a subsequent October 1980 service treatment record, the Veteran reported experiencing severe vaginal bleeding after moving heavy equipment.  The service examiner reported that the Veteran was very weepy and angry regarding the situation.  The diagnosis was fatigue and anxiety due to the Veteran's job situation.  

In an August 1982 service treatment record, the Veteran reported experiencing headaches due to job pressures.  The diagnosis was tension headaches.  

The service treatment records contain no further records indicating treatment for any mental disorders, to include anxiety.  The Veteran waived her right to a service discharge medical examination.  

Reviewing the Veteran's service personnel records, in a performance review for the period from October 1979 to October 1980, the rater and first endorser rated the Veteran's overall performance as a six on a scale of nine.  In a comments section, the first indorser, Master Sergeant W.B. (initials used to protect privacy), stated that the Veteran had demonstrated an adequate ability in her position as an aircraft mechanic; however, he indicated that her bearing and behavior did not always reflect her potential.  W.B. opined that, with additional experience and maturity, the Veteran could very well develop into a total professional.

In a performance review for the period from October 1980 to October 1981, the rater and indorsers rated the Veteran's overall performance as a nine on a scale of nine.  Of note, W.B. was not a rater or indorser on this review.

Reviewing the post-discharge evidence, in a February 2005 Vet Center intake record, the Veteran reported experiencing physical and sexual abuse prior to entry into service.  She stated that, while growing up, her father was both physically and psychologically abusive, and that two of her brothers performed sexual acts with her.  She also indicated that she was molested by her brother's English teacher, was exposed to pornography by the son of a babysitter, and was nearly raped by the boyfriend of her mother's friend.  During service, she indicated that an instructor/supervisor, W.B., continuously sexually harassed her, telling her that he wanted to have sexual relations with her.  After the Veteran refused his advances, W.B. gave her a poor mark on her performance review.  She indicated that, as a result of this experience, she was quick to anger, argumentative, and prone to verbal altercations when angered.  She stated that she tended not to socialize.  She indicated that she did not trust men and, whenever she met a man like W.B., she experienced a resurgence of distrust, hatred and fear.  She stated that she currently experienced psychiatric symptomatology such as angry outbursts, low energy, hyperalertness, insomnia, depressed affect, and avoidance of memories.  

In an April 2005 statement, the Veteran stated that W.B. made her life a nightmare from April 1980 until she was transferred in August 1982.  She stated that, after she rejected his advances, he would assign her to perform physically exhausting tasks without any aid or assistance.  Moreover, once during service, she experienced three days of vaginal hemorrhaging.  As she did not have a telephone or a car and could not get to the hospital, she stayed at home during this time.  During this ordeal, W.B. did not send anybody to check on her.  She stated that, as a result of the stress from work, she had to send her four-year-old son to live with his grandparents.  

In a February 2011 VA psychiatric examination report, the Veteran stated that her father was physically abusive.  She indicated that two of her brothers sexually abused her when she was 13 years old.  She also stated that a neighbor molested her and that an English teacher attempted to rape her.  She thinks that her brothers stopped him from finishing the assault, but could not recall as her memory of the event was fragmented.  Upon entry into service, she recalled that her supervisor made sexual advances towards her and, when she rejected him, made her work environment unpleasant.  She indicated that she was the only female on the flight line.  

Regarding her current symptomatology, the Veteran reported constantly checking doors, windows, and places in the house where an intruder might hide.  She stated that she also experienced panic attacks occurring once per month since the 1980s.  She indicated that she had fleeting suicidal ideation, but no plan or intent.  She stated that she was prone to angry outbursts since she was a teenager and throughout service when she felt "antagonized or threatened."  She indicated that she currently avoided such outbursts by avoiding situations where she would feel threatened.  She stated that she could not recall what she did from day to day.

Upon psychological examination, the VA examiner stated that the Veteran displayed impairment in mood with anxiety and lack of anger control.  She noted that the Veteran endorsed a history of flashbacks of physical or sexual attacks when threatened by the actions of a man.  She indicated that the Veteran avoided talking about the in-service supervisor who sexually harassed her.  She reported that the Veteran experienced disturbing thoughts and memories of the sexual harassment with nightmares, emotional numbness, difficulty concentrating, and problems with memory in general.  The VA examiner stated that the disturbing images and flashbacks were due to military and non-military trauma.  

After a review of the claims file, the interview with the Veteran and the psychiatric examination, the VA examiner diagnosed PTSD.  In her summation, the VA examiner stated that the Veteran developed PTSD, prior to service, due to a history of childhood sexual abuse.  The examiner then indicated that the Veteran's PTSD was permanently aggravated by sexual harassment from her in-service supervisor when she was the only female on the flight line for 18 months.  The VA examiner noted that the Veteran endured daily threats of sexually inappropriate behavior by a male in an authority position, combined with extra assignments and negative comments directed towards her.  The VA examiner also indicated that the Veteran had told consistent accounts regarding the in-service sexual harassment since filing the claim five years prior to the VA examination.  The combination of pre-service sexual/physical abuse and the in-service sexual harassment resulted in PTSD symptoms of re-experiencing, hypervigilance, avoidance, and emotional numbness.  

Analysis

Having reviewed this record, the Board finds that the evidence is sufficient to allow service connection for PTSD.  The Veteran's service pre-enlistment examination was negative for a psychiatric disability, which raises a presumption of soundness.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  Nevertheless, the evidence "clearly and unmistakably" indicates that the Veteran's psychiatric disability preexisted service for the following reasons.

In the October 1980 service treatment record, the Veteran reported living in a punitive household prior to service.  Since the filing of this claim in 2005, the Veteran consistently has maintained that she experienced sexual and physical abuse at the hands of her father, siblings, and acquaintances prior to entrance into service.   The consistency has been at medical examinations and treatment and at the time of her personal hearing.  The Board finds that the Veteran is competent to describe these experiences and further finds no reason to doubt the Veteran's credibility regarding these experiences.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (noting that, as part of its duties, the Board is required to assess the credibility, and therefore the probative value, of proffered evidence in the context of the record as a whole); 38 C.F.R § 3.159(a)(1) (Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a layperson).  

In reviewing this evidence along with the other evidence in the claims file, the February 2011 VA examiner concluded that PTSD, caused by pre-service sexual and physical trauma, existed prior to service.  See Prejean v. West, 13 Vet. App. 444, 448 (2000) (indicating that the Board may determine the probative value of medical opinions based on their detail of their analysis and the physician's access to the Veteran's medical records).  This conclusion was made by a professional who is tasked with rendering an opinion as to the presence of signs and symptoms that signify relevant behavioral changes that relate to an identifiable disorder.  The examination was sought particularly for these conclusions as they were lacking in the record.  The Board is not free to substitute its own judgment for that of an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  As there are no medical opinions of record indicating otherwise, the Board can only conclude that a psychiatric disability preceded entrance into service.

To rebut the presumption of soundness, there must also be clear and unmistakable evidence that there was no increase in severity during service.  In this case, the evidence does not "clearly and unmistakably" indicate that there was no increase in service.  The service medical evidence reveals that the Veteran was treated during service for mental disorders at the time of the alleged harassment.  In fact, the service treatment records indicate that the Veteran stopped seeking treatment in August 1982, the same month she was transferred away from the supervisor who had harassed her.  The record also indicates that W.B., the supervisor in question, gave the Veteran a low evaluation, in keeping with the Veteran's contentions.  The Board notes that the occurrence of symptoms alone does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  Yet, the record also contains the February 2011 VA examiner's opinion, indicating that it was most likely that the pre-existing PTSD was permanently aggravated by service.  Based on the February 2011 VA examiner's findings and a review of all other evidence, to include the service treatment records, the Board finds that there is clear and unmistakable evidence that a psychiatric disability, specifically PTSD, existed prior to service, but there is not clear and unmistakable evidence that PTSD was not permanently aggravated by service.  As such, the Board grants service connection for PTSD.


ORDER

Service connection for PTSD is granted.  


REMAND

The Board finds that additional development is required before the issues of service connection for bilateral hearing loss and tinnitus are ripe for adjudication upon the merits.  38 C.F.R. § 19.9 (2010).  

The Veteran essentially contends that she developed both hearing loss and tinnitus while working on a flight line during service.  The Veteran has indicated that she was required to wear hearing protection while performing her in-service duties as an aircraft maintenance specialist; however, at the September 2009 Board personal hearing, the Veteran stated that the hearing protection issued was not "that great."  She stated that she noticed a change in her hearing and ringing in her ears during service.  Service treatment records indicate some change in hearing during service.  For example, in a February 1986 service treatment record, when comparing contemporaneous audiometry findings with those from an April 1980 service audiometry examination, the service examiner notice a -5 hertz change auditory threshold readings at 1000 hertz in the left ear and a -5 hertz change of auditory threshold readings at 4000 hertz in the right ear; however the February 1986 service examiner also found improvements in auditory threshold readings at 2000 and 3000 hertz in the right ear of 10 and 5, respectively.  

In evaluating claims of service connection for hearing loss, it is observed that the threshold for normal hearing is from 0 to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Moreover, 38 C.F.R. § 3.385 defines when impaired hearing will be considered a "disability" for the purposes of applying the laws administered by VA.  That regulatory section provides that hearing loss will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

In January 2011, the Veteran submitted an August 2010 private treatment record, containing the results of a private audiology examination.  In this report, the private examiner noted that the Veteran displayed right ear auditory thresholds of 45 hertz at 1000 decibels and 40 hertz at 2000 decibels.  Auditory thresholds in the left ear were found to be 15 decibels or less at all required frequencies.  The examiner noted that the Veteran reported bilateral tinnitus.  

In a January 2011 VA audiology examination report, the VA examiner noted that the Veteran reported experiencing tinnitus since service, occurring three times per week.  An audiology examination indicated bilateral auditory thresholds of 25 decibels or less at all required frequencies and speech recognition of 94 percent, bilaterally.  

In the conclusions, the VA examiner wrote that the Veteran's hearing loss was less likely than not a result of noise exposure during service.  In making this finding, the VA examiner stated that the Veteran had normal hearing throughout service and currently had normal hearing.  The VA examiner also stated that the Veteran's tinnitus was less likely than not caused by noise exposure during because there was no reported complaint of tinnitus in the claims file.

While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  In the January 2011 VA auditory examination report , the VA examiner concluded that the Veteran did not have hearing loss due to service, in large part, because the contemporaneous examination showed that the Veteran had normal hearing.  However, the Board notes that, in the August 2010 private treatment record, a private audiology examiner found that that the Veteran's hearing was marked by auditory thresholds sufficient to meet VA criteria for hearing loss in the right ear.  The January 2011 VA examiner did not note these findings in the report and made no attempt to reconcile the findings with the VA examiner's own.  Also, the January 2011 VA examiner did not note that, while in-service testing indicated that the Veteran's hearing was normal at that time, the in-service tests also showed some degree of hearing loss and some degree of improvement.  Moreover, in determining that the Veteran's tinnitus was less likely than not related to service, the VA examiner stated that the claims file contained no reported complaint of tinnitus.  Yet, in the September 2009 VA Board personal hearing transcript, the Veteran presented lay evidence of tinnitus existing since service.  As the January 2011 VA examiner did not base the conclusions on all evidence of record, to include that favorable to the Veteran, the Board finds that the examination is inadequate.  Therefore, the Board finds that VA, as part of its duty to assist the Veteran, must provide another VA examination.  

Accordingly, the issues of service connection for bilateral hearing loss and tinnitus are REMANDED for the following action:

1.  The AMC/RO should schedule the Veteran for appropriate VA examination(s) to evaluate the nature and etiology of the hearing loss and tinnitus disabilities.  The examiner is requested to obtain current audiometric testing, and to fully report those findings for the record.  The examiner is also requested to review the Veteran's service treatment records, reflecting some auditory threshold shifts in the relevant frequencies from the time of entrance to the time of separation.  Furthermore, the examiner is requested to note the August 2010 private treatment record, indicating auditory thresholds meeting VA criteria for hearing loss of the right ear, and the Veteran's lay statements regarding tinnitus.  Following examination, the examiner is requested to provide opinion on the following questions:

a.  Is it at least as likely as not (probability of 50% or greater) that any of the Veteran's current right and/or left ear hearing loss either first manifested in service and/or is the result of exposure to noise trauma during service or is otherwise related to active service? 

b) Is it at least as likely as not (probability of 50% or greater) that the Veteran's current tinnitus is the result of exposure to noise trauma during service or is otherwise related to active service?

In the conclusions, the VA examiner should reconcile the findings contained in both the August 2010 private treatment record and the January 2011 VA medical audiology report.  The VA examiner should note any discrepancies between their own findings and those contained in the aforementioned documents and comment upon any variations in the findings.  The VA examiner should also consider the lay evidence provided by the Veteran in rendering the opinions as to hearing loss and tinnitus.  

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

The VA examiner is requested to provide a rationale for any opinions provided.  

2.  Following the completion of the requested actions, the AMC/RO should then re-adjudicate the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  If the benefits on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC), and should be afforded an applicable opportunity to respond.

The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


